Citation Nr: 0210688	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for the cause of death 
of the veteran.

2. Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active duty from August 1942 to June 1945, 
and was awarded the Purple Heart.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO found that a grant of 
service connection was not warranted for the death of the 
veteran, and further denied the appellant entitlement to 
educational benefits under Chapter 35, United States Code.  
This appeal followed.

The appellant's claim was remanded by the Board in June 2001.  


FINDINGS OF FACT

1.  The veteran died from congestive heart failure due to 
pneumonia and laryngeal carcinoma.  

2.  The veteran's congestive heart failure was not related to 
his service-connected sinus tachycardia.

3.  The veteran's congestive heart failure, pneumonia, and 
laryngeal carcinoma were not incurred in or aggravated by 
service. 

4.  At the time the veteran died, service connection was in 
effect for the following disabilities: incomplete paralysis 
of the right ulnar nerves; multiple scars and hyperesthesia 
of the sural nerve of the left foot; tender non-adherent scar 
of the right arm; and sinus tachycardia.

5.  None of the service-connected disabilitities contributed 
to cause the veteran's death. 

CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. § § 1110, 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2001). 

2.  The required criteria for eligibility for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met. 38 C.F.R. § 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran incurred a 
shell fragment wound in August 1944, and was wounded in the 
right arm, right shoulder, both buttocks, and left leg.  

At the veteran's separation examination in June 1945, the 
heart was normal and the left lung was clear.  There was a 
jagged piece of metallic foreign body present in the 
posterior portion of the right lung field in the 5th 
posterior interspace.  Reaction about the foreign body was 
minimal, and the lung field was otherwise clear.  Impression 
was foreign body in the right lung.  

In a June 1945 rating decision, the veteran was granted 
service connection for paralysis of the ulnar nerve of the 
right forearm (which was assigned a 50% rating), shrapnel of 
the leg (which was assigned a 10% rating), and painful scars 
(which was assigned a 10% rating).  

At a February 1947 VA examination, the veteran's sinuses and 
cardiovascular system were evaluated as normal.  

In an April 1947 rating decision, the veteran's rating for 
paralysis of the right ulnar nerve was reduced to 30 percent, 
but he was granted a separate 10 percent rating for a tender 
non-adherent scar of the right arm secondary to neurolysis.  
His shrapnel of the leg disability was recharacterized as 
multiple scars and hyperesthesia over sensory distribution of 
the sural nerve of the left foot and assigned a 20 percent 
rating.  He was granted service connection for sinus 
tachycardia and assigned a 10 percent rating.  

At an August 1949 VA examination, x-rays showed no heart 
disease.  The veteran had no complaints referable to the 
cardiovascular system.  Past history was essentially 
negative.  A VA echocardiogram taken in August 1949 was 
normal.  A film of the sinuses failed to show any evidence of 
pathology.  

The veteran was hospitalized in July 1996 for a left hip 
replacement.  It was noted that the veteran had had a non-Q 
wave myocardial infarction by positive troponin; ventricular 
arrhythmia consisting of multi-focal and frequent VPCs, and 
rare couplets; hospital-acquired pneumonia; and a 
tracheostomy secondary to a laryngectomy for laryngeal 
cancer.  

The veteran's claim for a TDIU was denied in July 1998.  The 
veteran indicated that he had worked as a proofreader from 
1965 to 1983, but retired early due to disability.  

The veteran underwent a VA examination in October 1998.  
Diagnoses were history of laryngeal cancer resulting in 
permanent tracheostomy; history of left hip replacement due 
to degenerative joint disease; history of right inguinal 
hernia repair; history of recurrent kidney stones; history of 
bilateral carpal tunnel repair; recent history of pneumonia 
with resolution; history of severe chronic obstructive 
pulmonary disease requiring home oxygen use and chronic 
steroid use; history of hypertension well controlled; history 
of hypothyroidism; and status post mortar injury resulting in 
multiple shrapnel wounds resulting in decreased range of 
motion of the right upper extremity and right hand strength 
weakness.  The examiner commented that the veteran would be 
100 percent unemployable due to his multitude of health 
problems, the most obvious being his overall generalized 
weakness, debilitated state and severe chronic obstructive 
pulmonary disease.  

VA Medical Center treatment records were submitted for the 
period from 1999 to 2000.  They show treatment and several 
hospitalizations during this period.  The veteran's terminal 
records were also included.  They show that the veteran was 
hospitalized from February 9 to February [redacted], 2000, and was 
provided with hospice end-of-life care.  Final diagnosis was 
end-stage aortic stenosis and congestive heart failure.  All 
other treated diagnoses were listed as pneumonia; urinary 
tract infection with resistant pseudomona; acute pulmonary 
edema; acute gastrointestinal bleed; status post carcinoma 
resected and tracheostomy, 1992; obesity; hypertension; 
hypothyroidism; chronic obstructive pulmonary disease; 
coronary artery disease; status post non-Q wave myocardial 
infarction; urinary incontinence; and non-insulin dependent 
diabetes mellitus.  

The veteran died on February [redacted], 2000.  His death certificate 
lists his causes of death as: end stage congestive heart 
failure; pneumonia; and laryngeal carcinoma.  At the time of 
the veteran's death, he was service connected for incomplete 
paralysis of the right ulnar nerves (30%); multiple scars and 
hyperesthesia of the sural nerve of the left foot (20%); a 
scar on the right arm (10%); and sinus tachycardia (10%).  

In the appellant's October 2000 1-646, her representative 
asserted that the veteran had an irregular heart rate which 
contributed to his heart disease and caused his death. 

A VA medical opinion was obtained by the RO in November 2001.  
The examiner reviewed the claims folder, and concluded that 
there was nothing in the C file that would suggest anything 
service-connected was related to the veteran's death.  The 
examiner commented on the veteran's four service-connected 
disabilities.  The examiner specifically noted that he did 
not see any specific progress notes regarding the sinus 
tachycardia.  He noted that there was notation of sinusitis, 
but that x-ray findings of this were negative.  The physician 
stated that there seemed to him some discrepancy between the 
sinusitis and sinus tachycardia.  The physician stated that 
there did not appear to be anything in the medial records 
leading up to the time of death that would suggest that sinus 
tachycardia was the cause of death.  The physician commented 
that the main contributing cause to the veteran's death was 
congestive heart failure, as secondarily caused from his 
pneumonia, and that there did not appear to be any 
correlation between any of the veteran's service-connected 
injuries or conditions and his causes of death.  


Analysis

Entitlement to service connection for the cause of the 
veteran's death

It is noted that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) to be codified at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

It is determined that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, because the requirements under the VCAA 
have been satisfied. See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant).  In that regard, it is determined that the RO 
notified the appellant of the reasons for its decision, as 
well as the laws and regulations applicable to her claim.  
This information was provided in the August 2000 Statement of 
the Case, and in the January 2002 Supplemental Statement of 
the Case.  

The RO has satisfied the duty to assist the appellant in 
obtaining evidence relevant to her claim, and the Board is 
not aware of any relevant evidence that has not yet been 
obtained.  The RO informed the appellant of the type of 
evidence that would help her case in a "VCAA letter" sent 
to her in October 2001.  The letter also informed the 
appellant of the evidence shee needed to submit and notified 
her of the evidence the RO had obtained from the VA Medical 
Center.  Moreover, VA has conducted reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim.  Finally, the appellant has not 
identified any additional, relevant evidence that has not 
been requested or obtained.

As will be discussed in greater detail below, the medical 
evidence of record, is sufficient to consider the appellant's 
claim and an additional medical opinion is not necessary.  As 
a result of the extensive development that has been 
undertaken in this case, the appellant has been made aware of 
the information and evidence necessary to substantiate her 
claim and of VA's role in assisting in the development of the 
claim.  Through the VA letter of October 2001, the appellant 
has been informed of the evidence and information VA would 
obtain and of the information and evidence she need to 
submit.  For the aforementioned reasons, there is no 
reasonable possibility that further assistance would aid in 
the substantiation of the claim.  Therefore, further 
development to meet the requirements of 38 U.S.C.A. §§ 5103, 
5103A is not necessary. 

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001) 38 C.F.R. § 3.303 (2001).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2001).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2001).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (2001).  

Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2001).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (b) (West Supp. 2001).  

The veteran's death certificate shows that he died from end 
stage congestive heart failure with underlying causes of 
pneumonia and laryngeal carcinoma.  At the time of the 
veteran's death, he was service-connected for incomplete 
paralysis of he right ulnar nerves, multiple scars and 
hyperesthesia of the sural nerve of the left foot, a scar of 
the right arm, and sinus tachycardia.  

The evidence does not show that the veteran's congestive 
heart failure, pneumonia, or laryngeal carcinoma were 
incurred in or aggravated by service.  As there is no 
evidence of these disorders in service or within one year of 
service, these disorders may not be presumed to have been 
incurred in service.  

Furthermore, the competent medical evidence does not show 
that the veteran's service-connected incomplete paralysis of 
he right ulnar nerves, multiple scars and hyperesthesia of 
the sural nerve of the left foot, tender scar on the right 
arm, or sinus tachycardia caused the veteran's congestive 
heart failure, pneumonia, or laryngeal carcinoma in order to 
warrant a finding of secondary service connection.  In 
particular, the question of whether the veteran's service-
connected sinus tachycardia caused the veteran's congestive 
heart failure is one of medical causation.   By a clear 
preponderance, as will be explained below, the medical 
evidence supports a finding that the veteran's congestive 
heart failure was not the result of his service-connected 
sinus tachycardia.

In a November 2001 medical opinion, a VA physician concluded 
that there was nothing in the claims file to suggest anything 
service-connected was related to the veteran's death.  He 
specifically noted that he did not see any specific progress 
notes regarding the veteran's service-connected sinus 
tachycardia.  He stated that there seemed to be a discrepancy 
between the veteran's sinusitis and sinus tachycardia.  The 
opinion is clear, direct, and unambiguous in such statements, 
and refers to treatment records in the claims folder.  
Accordingly, it is determined that the veteran's congestive 
heart failure was not related to his service-connected sinus 
tachycardia.

In summary, the competent medical evidence does not show that 
a disability that was incurred in or aggravated by service 
caused or contributed to cause the veteran's death.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  As the preponderance of the evidence is against the 
appellant's claim of service connection for the cause of the 
veteran's death, the benefit-of-the-doubt rule does not 
apply, and the appellant's claim must be denied.  38 U.S.C.A 
§5107 (West Supp. 2001)


Entitlement to Dependents' Educational Assistance Under 38 
U.S.C.A. Chapter 35

For the purposes of dependents' educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent total service connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of a service connected 
disability. 38 C.F.R. § 3.807(a).

In this case, the veteran was not service-connected for a 
permanent total service- connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, it is determined that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C.A. Chapter 35.  38 C.F.R. § 3.807.

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law. Cf. Fed. R. Civ. P. 12(b)(6) ("failure to state a claim 
upon which relief can be granted"). Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994); see also Giancaterino v. Brown, 7 Vet. 
App. 555, 561 (1995) (construing Sabonis).  Accordingly, the 
appellant's claim for Chapter 35 benefits must be denied on 
the basis of lack of entitlement under the law. 


ORDER

Service connection for the cause of the veteran's death is 
denied. 

Entitlement to educational assistance under the provisions of 
38 U.S.C.A. Chapter 35 is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

